Citation Nr: 1327496	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2004.  

In May 2005, the Veteran and his wife appeared at a hearing held at the RO before a Veterans Law Judge (VLJ) (i.e., Travel Board hearing).  An October 2009 letter from the Board notified the Veteran that the VLJ who conducted the May 2005 Travel Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  He responded with a request for another Board hearing, and in November 2010, the Veteran testified at a videoconference hearing before the undersigned VLJ.  

Meanwhile, in a decision dated in May 2007, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2008 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a December 2008 Court order granted the joint motion.  The issue of service connection for hypertension was remanded by the Board in January 2011 for development pursuant to the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hypertension, on the basis that hypertension pre-existed service and was aggravated therein.  A service pre-induction examination report dated December 13, 1951, contained the following notation:

Hospitalized USA Hosp. Ft. Hamilton 13 Dec 51
FOR:  Hypertension
NEGATIVE 4 Jan 52.

All efforts to locate records of the Fort Hamilton hospitalization have been unsuccessful.  Moreover, there is no evidence of treatment for hypertension while the Veteran was on active duty, and the earliest post-service contemporaneous evidence of hypertension is contained in a VA treatment record dated in January 2001, when the Veteran was seen to establish care in a Florida VA facility.  At that time, essential hypertension, treated by a private physician, was noted.  Efforts to obtain earlier private treatment records including from that physician, have also been unsuccessful.  All statements and testimony relating to the history of the course of hypertension from the Veteran, lay statements from others, and included in medical statements have been dated in and after 2003; thus, the individuals are attempting to recollect events which transpired over the preceding 50 to 60 years.  Despite the histories provided by the Veteran and witnesses, an opinion from a VA cardiologist obtained in January 2007 was negative as to in-service incurrence or aggravation.  

Against this backdrop, the file contains statements from the Veteran that he was treated at the Northport VAMC in New York for hypertension.  In February 2004, he identified this treatment as having been from an unknown date until 1987.  At his May 2005 Travel Board hearing, he indicating that there may have been some discussion of service regarding his hypertension during his treatment at Northport.  However, there is no record of any attempts to obtain those records.  In the vacated May 2007 Board decision, it was noted that the Veteran had failed to provide sufficiently specific dates to enable a search of the "North Point" [sic] records.  However, there is no indication that the Veteran was told that more specific dates would be required, or that the RO or Board was ever informed by the VAMC or other records repository that more specific dates were needed.  

Although the Northport records were not specifically mentioned in the JMR, the JMR did direct VA to obtain relevant medical records from VA facilities.  These records, which would help bridge the gap between service and any post-service mention of hypertension, would be relevant to the claim.  Moreover, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Under these circumstances, all necessary efforts must be made to obtain the Northport VAMC records, even if the Veteran is unable to more specifically identify dates.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, as nearly as possible, the approximate year he began receiving treatment at the Northport VAMC, where he previously said he was treated until 1987.  Tell him that a search will be requested anyway, but more specific dates will enable a more focused and expedited search. 

2.  Regardless of the Veteran's response, if any, request all records of the Veteran's treatment and/or evaluations at Northport VAMC, dated before 1988 [more specific dates should be given if provided by the Veteran].  If these records have been archived, the appropriate records repository should be requested to provide the records.  All responses to requests for these records must be documented in the claims file.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim in light of all evidence of record, to include all evidence received since the May 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


